Case 16-13754-KCF            Doc 187      Filed 01/10/20 Entered 01/10/20 12:32:22                 Desc Main
                                         Document      Page 1 of 1

                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY

 In Re: Ronald J. Raslowsky                          Case No.:      16- 13754 (KCF)
                                                     Chapter:              7
                                                     Judge:      Kathryn C. Ferguson


                                NOTICE OF PROPOSED ABANDONMENT

  Andrea Dobin,                                Chapter 7 Trustee        in this case proposes to abandon
 property of the estate described below as being of inconsequential value. If you object to the
 abandonment, you must file a written objection with the Clerk of the United States Bankruptcy Court and
 serve it on the party named below not later than 7 days before the hearing date.

  Address of the Clerk:
                                   Clerk of the U.S. Bankruptcy Court
                                   U.S. Courthouse, 1st floor
                                   402 E. State Street
                                   Trenton, NJ 08608

 If an objection is filed, a hearing will be held before the Honorable Kathryn C. Ferguson on February 11
 2020 at 10:00 a.m. at the United States Bankruptcy Court, Courtroom no 2. (Hearing date must be at least
 28 days from the date of this notice). If no objection is filed, the abandonment shall take effect on entry by
 the clerk of a Certification of No Objection.
   Description and value of property:

         Debtor’s fifty (50%) percent interest in 2226 Ponybrook Way, Toms River, New Jersey


         Valued at approximately $900,000

  Liens on property:


         First Mortgage:           $727,000
         Second Mortgage:          $176,000
         Plus accruing real estate taxes, post-petition lien(s) and closing costs




  Amount of equity claimed as exempt:
     N/A

  Objections must be served on, and requests for additional information directed to:

 Name:             Andrea Dobin, Trustee
 Address:          McManimon, Scotland & Baumann, LLC, 427 Riverview Plaza, Trenton, NJ 08611
 Telephone No.: 973-323-8667
                                                                                                     rev.8/1/15
